Exhibit 10.5

SALARY CONTINUATION AND NON-COMPETITION AGREEMENT
THIS SALARY CONTINUATION AND NON-COMPETITION AGREEMENT (the “Agreement”) dated
April 30, 2014 and effective as of January 29, 2014 is made and entered into by
and between IEC ELECTRONICS CORP. (separately and together with its
subsidiaries, “IEC”) and BRETT E. MANCINI (“Executive”).
WITNESSETH:
WHEREAS, Executive has been an employee of IEC since January 22, 2008 and
currently serves as Vice President, Business Development and Engineering
Solutions; and
WHEREAS, the Board of Directors (“Board”) of IEC has elected Executive as a
corporate officer effective on January 29, 2014; and
WHEREAS, in recognition of such promotion, the Board awarded Executive 30,000
shares of restricted stock effective on January 29, 2014; and
WHEREAS, IEC has determined that it is in the best interests of IEC and its
shareholders to provide Executive with certain salary continuation payments upon
the circumstances described below in order to provide Executive with enhanced
financial security to assure the continued loyalty, cooperation and services of
Executive; and
WHEREAS, Executive’s eligibility for awards of restricted shares and future
incentives, and the payment of salary continuation to Executive under certain
circumstances, are contingent on Executive’s execution of this Agreement and
Executive’s compliance with the covenants set forth in Section 3 of this
Agreement; and
WHEREAS, Executive acknowledges the receipt of such good and valuable
consideration for Executive’s compliance with the covenants set forth in Section
3 of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
herein contained, the parties agree as follows:
1.Employment at Will.
IEC and Executive acknowledge and agree that Executive’s continued employment is
“at will” and that their employment relationship may be terminated by either
party at any time, for any reason, with or without cause.
Nothing contained in this Agreement shall: (a) confer on Executive any right to
continue in the employ of IEC; (b) constitute any contract or agreement of
employment; or (c) interfere in any way with the at-will nature of Executive’s
employment with IEC.
2.    Salary Continuation.
2.1.    If Executive’s employment (i) is terminated by IEC without “Cause” (as
defined below) at any time prior to a Change in Control; (ii) is terminated by
Executive for “Good Reason” (as defined below) at any time prior to a Change in
Control, or (iii) is terminated by IEC except for Cause or by Executive for any
reason within the twelve months immediately following a Change in Control (as
defined below), IEC agrees to provide Executive with severance in the form of
salary continuation for a period of twelve months at the rate in effect
immediately prior to the date of termination. All withholding taxes and other
deductions that IEC is required by law to make from payments will be made from
such salary continuation payments.
2.2.    Notwithstanding Section 2.1, Executive shall not be entitled to receive
salary continuation payments (a) if Executive voluntarily terminates Executive’s
employment with IEC except for Good Reason at any time prior to a Change in
Control or for any reason within the twelve months following a Change in
Control; (b) if




--------------------------------------------------------------------------------




Executive’s employment terminates by reason of Executive’s death or Disability;
or (c) if Executive is terminated by IEC for Cause at any time or is terminated
for any reason more than twelve months after a Change in Control.
2.3.    Executive acknowledges and understands that IEC’s obligation to make the
salary continuation payments in Section 2.1 is conditioned upon each of the
following: (i) Executive’s continued compliance with Executive’s obligations
under Section 3 of this Agreement; and (ii) Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims, but which
excepts out claims arising under the Indemnity Agreement, (the “Release”) in
form and substance satisfactory to IEC, which must be delivered to IEC within
ten (10) business days after termination. In the event that Executive breaches
any of the covenants set forth in Section 3 of this Agreement, Executive will
immediately return to IEC any portion of the salary continuation payments that
have been paid to Executive pursuant to this Section. Subject to Section 2.4,
the salary continuation payments will commence to be paid to Executive as soon
as practicable following the effectiveness of the Release.
2.4.    Section 409A Specified Employee. If Executive is a “specified employee”
for purposes of Section 409A of the United States Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations thereunder, to the extent required
to comply with Section 409A of the Code, any salary continuation payments
required to be made pursuant to Section 2.1 which are subject to Section 409A of
the Code shall not commence until one day after the day which is six (6) months
from the date of termination, with the first payment equaling six (6) months of
salary continuation.
2.5.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
2.5.1    “Cause” shall mean, as shown by clear and convincing evidence, any of
the following: Executive’s (i) substantial and material failure, or refusal to
perform Executive’s assigned duties which is not cured within thirty (30) days
of Executive receiving written notice of such failure, provided that that a
failure to meet the business plan of IEC alone, or good faith errors in judgment
made by the Executive shall not constitute grounds for termination of the
Executive for Cause; (ii) willful misconduct or gross negligence in the
performance of Executive’s employment duties; (iii) continuing failure or
refusal to observe material policies generally applicable to officers or
employees of IEC unless, if such failure is capable of being cured it is cured
within thirty (30) days of Executive receiving written notice of such failure;
(iv) failure to cooperate with any internal investigation of IEC; (v) commission
of any act of fraud, theft, embezzlement or financial dishonesty with respect to
IEC; (vi) conviction of any felony, or an indictment for a crime which is of
such impropriety or magnitude that it substantially adversely affects the
business or the reputation of IEC; (vii) material violation of the provisions of
this Agreement unless such violation is capable of being cured and is cured
within thirty (30) days of Executive receiving written notice of such violation;
or (viii) refusal to follow any legal and proper directive of the Chief
Executive Officer which is not cured within thirty (30) days of Executive
receiving written notice.
2.5.2    “Change in Control” shall mean (a) the date of the acquisition by any
“person” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), excluding IEC or any of
its subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of 25% or more of the combined voting power of IEC’s
then outstanding voting securities (the “Voting Securities”); or (b) the date
the individuals who constitute the board as of the effective date of this
Agreement (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds of the members of the board, provided that any person becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by IEC’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than any individual whose nomination for election to the board was not endorsed
by IEC’s management prior to, or at the time of, such individual’s initial
nomination for election ) shall be, for the purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or (c)
the date of consummation of a merger, consolidation, recapitalization,
reorganization, sale or disposition of all or a substantial portion of IEC’s
assets or the issuance of shares of stock of IEC in connection with the
acquisition of the stock or assets of another entity; provided, however, that a
Change in Control shall not occur under this clause (c) if consummation of the
transaction would result in at least 51% of the total voting power represented
by the Voting Securities of IEC (or, if not IEC, the entity that succeeds to all
or substantially all of IEC’s business) outstanding immediately after such

2

--------------------------------------------------------------------------------




transaction being beneficially owned (within the meaning of Rule 13d-3
promulgated pursuant to the Exchange Act) by at least 51% of the holders of
outstanding Voting Securities of IEC immediately prior to the transaction, with
the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or (d) the date
IEC files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report of item therein) that a
change in control of IEC has or may have occurred, or will or may occur in the
future, pursuant to any then existing contract or transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of
Voting Securities as a result of the acquisition of Voting Securities by IEC
which reduces the number of Voting Securities outstanding; provided that if
after such acquisition by IEC such person becomes the beneficial owner of
additional Voting Securities that increases the percentage of outstanding Voting
Securities beneficially owned by such person, a Change in Control shall then
occur.
2.5.3    “Disability” shall mean Executive is entitled to receive long-term
disability benefits under the long-term disability plan of IEC in which
Executive participates, or, if there is no such plan, Executive’s inability, due
to physical or mental ill health, to perform the essential functions of
Executive’s job, with or without a reasonable accommodation, for 180 days during
any 365-day period, irrespective of whether such days are consecutive.
2.5.4    “Good Reason” shall mean (i) material and adverse change in Executive’s
duties or responsibilities as shown by clear and convincing evidence, (ii)
reduction in Executive’s base salary, or (iii) relocation of Executive’s
principal place of employment by more than fifty (50) miles.
2.5.5    “Indemnity Agreement” shall mean that certain Indemnity Agreement dated
as of February 20, 2014 by and between IEC and Executive, as may be amended from
time to time.
3.    Restrictive Covenants.
The parties acknowledge that references to IEC in this Section 3 shall be deemed
to be references to IEC and its affiliates and subsidiaries.
3.1.    Unauthorized Disclosure. Executive agrees and understands that in
Executive’s capacity as an executive officer of IEC, Executive has been and will
be exposed to and has and will receive information relating to the confidential
affairs of IEC, including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of IEC
and other forms of information considered by IEC to be confidential or in the
nature of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). Executive agrees that at all times during Executive’s employment
with IEC and thereafter, (i) Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) other than in connection with
Executive’s employment with IEC without IEC’s prior written consent and shall
not use or attempt to use any such information in any manner other than in
connection with Executive’s employment with IEC, unless required by law to
disclose such information, in which case Executive shall provide IEC with
written notice of such requirement as far in advance of such anticipated
disclosure as possible; (ii) Executive shall not delete, encrypt, password,
protect or retain electronic files containing Confidential Information, or IEC
materials (including emails and attachments) and (iii) Executive shall not take
any other action that impairs, restricts, limits or impedes IEC’s ability to
have full access and to use its Confidential Information. This confidentiality
covenant has no temporal, geographical or territorial restriction. Upon
termination of Executive’s employment with IEC, Executive shall promptly supply
to IEC all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data and any other tangible product or document which has
been produced by, received by or otherwise submitted to Executive during
Executive’s employment with IEC, and any copies thereof in Executive’s (or
capable of being reduced

3

--------------------------------------------------------------------------------




to Executive’s) possession. At the end of Executive’s employment, Executive also
agrees not to make IEC materials and data difficult to access. Specifically,
Executive agrees (i) not to delete or alter any IEC documents, or destroy or
throw away materials; (ii) not to password protect or encrypt or reformat IEC
documents; (iii) not to download IEC information or forward electronic files
from the IEC computer systems to any other location; (iv) not access the IEC
computer system, email system or voicemail system, including by remote access;
and (v) not to solicit the assistance of any IEC employee or contractor to
assist Executive in connection with such actions.
3.2.    Non-Competition.  By and in consideration of IEC’s entering into this
Agreement and in further consideration of (i) Executive’s promotion to Vice
President, Business Development and Engineering Solutions of IEC; (ii)
Executive’s eligibility for awards of restricted shares and future incentives;
(iii) IEC’s agreement to pay salary continuation as set forth in Section 2; and
(iv) Executive’s exposure to the Confidential Information of IEC, Executive
agrees that Executive shall not, during Executive’s continuation of employment
with IEC and for a period of fifteen (15) months thereafter (the “Restriction
Period”), directly or indirectly, perform similar employment functions as a
vice-president of business development or similar executive role in any of the
military, aerospace, medical or industrial sectors for or on behalf of any
Restricted Enterprise (as defined below); provided that in no event shall
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 3.2, so long
as Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof.  For
purposes of this paragraph, “Restricted Enterprise” shall mean any Person that
(A) has sales revenue of $100 million or more, (B) is actively engaged in any
geographic area in any business which is either (i) in competition with the
business of IEC; or (ii) proposed to be conducted by IEC in IEC’s business plan
as in effect at that time, and (C) is doing business with any Person who was (i)
a customer or client of IEC, (ii) a prospective customer or client of IEC with
whom IEC is negotiating or preparing a proposal for products or services, or
(iii) on IEC’s customer target list, in each case during the time Executive was
employed by IEC.  During the Restriction Period, upon request of IEC, Executive
shall notify IEC of Executive’s then current employment status.
3.3.    Non-Solicitation of Employees. Executive acknowledges that the
relationship between IEC and its employees are valuable assets of IEC. During
Executive’s employment and during the Restriction Period, Executive agrees that
Executive will not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of IEC.
3.4.    Non-Solicitation of IEC Customers. Executive acknowledges that the
relationship between IEC and its customers are valuable assets of IEC and that
IEC has a legitimate interest in protecting the customer base it has created and
maintained at its financial expense. During Executive’s employment, and during
the Restriction Period (other than in connection with carrying out Executive’s
responsibilities for IEC), Executive agrees that Executive will not directly or
indirectly contact, induce or solicit (or assist any Person to contact, induce
or solicit) any customer or client of IEC (or prospective customer or client of
IEC with whom IEC is negotiating or preparing a proposal for products or
services) to terminate its business relationship or otherwise cease doing
business in whole or in part with IEC, or directly or indirectly interfere with
(or assist any Person to interfere with) any material relationship between IEC
and any of its or their customers or clients so as to cause harm to IEC.
3.5.    Extension of Restriction Period. Executive acknowledges and agrees that
the Restriction Period shall be tolled for any period during which Executive is
in breach of any of Sections 3.2, 3.3 or 3.4 hereof.
3.6.    Proprietary Rights. Executive shall disclose promptly to IEC any and all
inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during Executive’s
employment with IEC and related to the business or activities of IEC (the
“Developments”). Except to the extent any rights in any Developments constitute
a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that
are owned ab initio by IEC, Executive assigns all of Executive’s right, title
and interest in all Developments (including all intellectual property rights
therein) to IEC or its nominee without further compensation, including all
rights or benefits therefor, including without limitation the right to sue and
recover for past and future infringement. Executive acknowledges that any rights
in any Developments constituting a work

4

--------------------------------------------------------------------------------




made for hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned
upon creation by IEC as Executive’s employer. Whenever requested to do so by
IEC, Executive shall execute any and all applications, assignments or other
instruments which IEC shall deem necessary to apply for and obtain trademarks,
patents or copyrights of the United States or any foreign country or otherwise
protect the interests of IEC therein. These obligations shall continue beyond
the end of Executive’s employment with IEC with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
Executive while employed by IEC, and shall be binding upon Executive’s
employers, assigns, executors, administrators and other legal representatives.
In connection with Executive’s execution of this Agreement, Executive has
informed IEC in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof as set forth on
Exhibit A hereto (the “Existing Inventions”). Notwithstanding anything to the
contrary herein, the Developments shall not include any Existing Inventions. If
IEC is unable for any reason, after reasonable effort, to obtain Executive’s
signature on any document needed in connection with the actions described in
this Section 3.6, Executive hereby irrevocably designates and appoints IEC and
its duly authorized officers and agents as Executive’s agent and attorney in
fact to act for and on Executive’s behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section 3.6 with the same legal force and effect as if executed by
Executive.
3.7.    Remedies. Executive agrees that any breach of the terms of this Section
3 would result in irreparable injury and damage to IEC for which IEC would have
no adequate remedy at law; Executive therefore also agrees that in the event of
said breach or any threat of breach, IEC shall be entitled to an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach by Executive and/or any and all Persons acting for
and/or with Executive, without having to prove damages, in addition to any other
remedies to which IEC may be entitled at law or in equity, including, without
limitation, the obligation of Executive to return any salary continuation
payments made by IEC to IEC. The terms of this paragraph shall not prevent IEC
from pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from Executive.
Executive and IEC further agree that the provisions of the covenants contained
in this Section 3 are reasonable and necessary to protect the business of IEC
because of Executive’s access to Confidential Information and Executive’s
material participation in the operation of such business.
3.8.    Litigation Support. Executive agrees to make himself reasonably
available in the event IEC requests that he participate in any litigation
involving IEC. Executive shall be entitled to full reimbursement of all
reasonable expenses incurred during such litigation support, upon presentation
of appropriate documentation to IEC in accordance with IEC’s standard
reimbursement policies and procedures.
4.    Miscellaneous.
4.1.    Amendments and Waivers. This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the parties hereto; provided that, the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such waiver.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.
4.2.    Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service; (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier; or (iv)
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

5

--------------------------------------------------------------------------------






If to IEC:        IEC Electronics Corp.
105 North Street
Newark, New York 14513
Attention: W. Barry Gilbert
Chairman of the Board and CEO
 
If to Executive:
To Executive’s home address as set forth in IEC's personnel records



All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.
4.3.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York, without giving effect to the
conflicts of law principles thereof.
4.4.    Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 3 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.
4.5.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior representations, agreements
and understandings (including any prior course of dealings), both written and
oral, between the parties hereto with respect to the subject matter hereof.
4.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
4.7.    Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors of each of the parties, including, without
limitation, Executive’s heirs and the personal representatives of Executive’s
estate and any successor to all or substantially all of the business and/or
assets of IEC.
4.8.    Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact IEC, IEC agrees to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply with such
requirements and without resulting in any diminution in the value of payment or
benefits to Executive.
4.9.    Advice of Counsel. Executive acknowledges that Executive has had the
opportunity to fully review this Agreement, and if Executive so chooses, to
consult with counsel, and is fully aware of Executive’s rights and obligations
under this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.



6

--------------------------------------------------------------------------------




IEC ELECTRONICS CORP.




By:    /s/ W. Barry Gilbert             /s/ Brett E. Mancini
W. Barry Gilbert                    Brett E. Mancini
Chairman of the Board
and Chief Executive Officer





7

--------------------------------------------------------------------------------




EXHIBIT A
EXISTING INVENTIONS
None


